Name: Council Regulation (EEC) No 4057/89 of 19 December 1989 amending , for the second time, Regulation (EEC) No 4198/88 allocating , for 1989, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ No L 389 /78 Official Journal of the European Communities 30 . 12 . 89 COUNCIL REGULATION (EEC) No 4057/89 of 19 December 1989 amending, for the second time, Regulation (EEC) No 4198 /88 allocating, for 1989, catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, quota of herring in the Swedish fishing zone for Community vessels in 1989 ; Whereas it is for the Community , pursuant to Article 3 of Regulation (EEC) No 170/ 83 , to determine the conditions subject to which this additional catch quota may be used by Community fishermen; Whereas to ensure their efficient management, the catch possibilities available should be shared among the Member States by means of quotas in accordance with Article 4 of the said Regulation, Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal , and in particular Article 1 1 thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Article 1 The figures in the Annex to Regulation (EEC) No 4198 / 88 , as amended by Regulation (EEC) No 297 / 89 , relating to herring in ICES Division III d are hereby replaced by those set out in the Annex to this Regulation . Article 2 Whereas Regulation (EEC) No 4198 / 88 (2), as amended by Regulation (EEC) No 297/89 (3 ), allocates for 1989 catch quotas between Member States for vessels fishing in Swedish waters ; Whereas the Community and the Kingdom of Sweden have held further consultations regarding an additional catch This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1989. For the Council The President J. MELLICK (!) OJ No L 24 , 27. 1 . 1983 , p. 1 . (2) OJ No L 369 , 31 . 12. 1988 , p . 54 . ( 3 ) OJ No L 33 , 4 . 2 . 1989 , p. 40 . 30. 12 . 89 Official Journal of the European Communities No L 389/79 ANNEX Quantities referred to in Article 1 for 1989 (tonnes) Species ICES division ( ! ) Quotas Allocations Herring III d 6 500 Denmark 3 715 Germany 2 785 (') except for the area defined by  straight lines connecting the following coordinates: 58 ° 46,836' N 58 ° 47,680' N 58 ° 42,000' N 58 ° 17,000' N 58 ° 01,305' N 20 ° 28,672' E 20 ° 25,264' E 20 ° 16,985' E 19 ° 55,263' E 19 ° 44.307' E. From the last-mentionedcoordinate the delimitation line follows the borderline of Swedish territorial waters to the following coordinate: 57 ° 14,210' N 19 ° 10,852' E  straight lines starting from the last-mentioned coordinate through the following coordinates : 56 ° 50,000' N 19 ° 01,055' E 56 ° 30,000' N 18 ° 52,269' E 56 ° 03,896' 55 ° 58,863' 55 ° 53,788 ' 55 ° 53,482' 55 ° 57,300' 55 ° 58,863 ' 56 ° 02,433' 56 ° 15,000' 56 ° 27,000' 56 ° 35,000' 56 ° 45,000' 56 ° 58,000' 57 ° 14,192' 57 ° 26,717' 57 ° 33,800' 57 ° 44,000' 57 ° 54,691 ' 58 ° 12,000' 58 ° 29,000' N N N N N N N N N N N N N N N N N N N 18 ° 45,403' 18 ° 53,977' 18 ° 55,232' 18 ° 56,777' 19 ° 04,049' 19 ° 04,876' 19 ° 05,669' 19 ° 13,565' 19 ° 21,070' 19 ° 25,070' 19 ° 3-1,720' 19 ° 40,270' 19 ° 53,565' 20 ° 02,160' 20 ° 03,965' 20 ° 14,139' 20 ° 24,920' 20 ° 22,502' 20 ° 26,590' E E E E E E E E E E E E E E E E E E E 58 ° 46,836' N 20 ° 28,672' E \